 1

 2

 3

 4

 5                                                                  JS-6
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   GEORGE LEE,                                    Case No.: 2:18-cv-02156-JFW (PLAx)
                                                    Assigned to Hon. John F. Walter
12                Plaintiff,
                                                    ORDER GRANTING STIPULATION
13         vs.                                      FOR DISMISSAL OF THE ENTIRE
                                                    ACTION
14
   CHIPOTLE MEXICAN GRILL, INC.,
15 DBA CHIPOTLE 1960 GARDENA; and
16 DOES 1 through 10, inclusive,; and DOES
   1-10,
17            Defendants.
18

19
           Based on the stipulation of the parties and for good cause shown:
20
           IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
21
     both sides to bear their own fees and costs.
22

23
           SO ORDERED.
24

25
           DATED: December 20, 2018                 _______________________________
26
                                                    United States District Court Judge
27

28


                                                1
